DARGAN, C. J.
If the object of this bill was to recover a distributive share of the estate of Charles Hall, deceased, to which the complainants allege they are entitled, and also, to recover an equitable demand due to Samuel A. Carpenter from the same estate, then the objection for mullifariousness ought to prevail; for I do not think that any case can be found, where a bill has been allowed, which sought to recover a joint demand in favor of two. and also a separate demand in favor of one of the complainants, when the separate and joint demands were in no wise connected with each other. — Maud v. Acklom, 2 Sim. 331; Dew v. Clarke, 2 S. & Stu. 108 — see also, Finley v. Harrison, 5 J. J. Marshall.
But whether a bill is multifarious or not, does not depend on the statements alone which it contains, but also upon the prayer for relief. For instance, if a bill was filed by two,- to re*441cover a joint demand, and it also contained a statement of facts that would entitle one of the complainants to a separate demand against the same defendant, but no relief was prayed in regard to the separate demand, then the bill would not be liable to the objection of multifariousness. — Dick v. Dick, 1 Hogan, 290.
Testing the bill in the case before us by these rules, we think the chancellor erred In holding the bill to be multifarious, for no relief is prayed touching the debt and the two slaves, alleged to be the exclusive right of Carpenter, or to belong to him alone. But it is contended that Carpenter has a complete remedy at law to recover his individual claims. If this were so, and if equity could not afford him relief, because his individual claims against the estate were exclusively of legal cognizance, that would only be another reason to show that the bill is not multifarious ; for if a bill sets forth one ground of equitable relief, and should also contain a statement, which would give another claim at law against the same defendant, but wholly disconnected with the equitable demand, then it is said the bill would not be multifarious, even if it prayed relief, as well in reference to the legal as the equitable demand. — Varick v. Smith, 5 Paige, 137. But inasmuch as no relief is prayed in regard to the separate demands of Carpenter, whether they be of legal or equitable cognizance, they cannot, from being stated merely, render the bill fatally defective. The court erred in dismissing the bill upon the demurrer, and the decree must be reversed and the cause remanded.